      Case 7:20-cv-00252 Document 29 Filed on 08/25/21 in TXSD Page 1 of 3
                                                                    United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                         August 25, 2021
                      UNITED STATES DISTRICT COURT
                                                                        Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                           MCALLEN DIVISION

UNITED STATES OF AMERICA,              §
                                       §
VS.                                    § CIVIL ACTION NO. 7:20-CV-252
                                       §
1.044 ACRES OF LAND, MORE OR           §
LESS, et al,                           §
                                       §
        Defendants.                    §




1/3
      Case 7:20-cv-00252 Document 29 Filed on 08/25/21 in TXSD Page 2 of 3




2/3
      Case 7:20-cv-00252 Document 29 Filed on 08/25/21 in TXSD Page 3 of 3




       SO ORDERED this 25th day of August, 2021, at McAllen, Texas.


                                         ___________________________________
                                         Randy Crane
                                         United States District Judge




3/3
